Citation Nr: 0920808	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  02-11 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected posttraumatic stress disorder (PTSD), currently 
evaluated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1968 to June 1970.  Service in the Republic of 
Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Procedural history

The Veteran filed an original claim of entitlement to service 
connection for PTSD in July 1994.  His claim was granted in a 
rating decision dated September 2000; a 30 percent evaluation 
was assigned.

In August 2001, the Veteran filed a claim of entitlement to 
an increased disability rating for his service-connected 
PTSD.  The February 2002 rating decision denied the Veteran's 
claim.  The Veteran disagreed with the denial and perfected 
his appeal by filing a timely substantive appeal [VA Form 9] 
in August 2002.  In November 2002, the Veteran was afforded a 
formal RO hearing before a Decision Review Officer.  The 
transcript of the hearing has been associated with the 
Veteran's claims file.

In March 2003, the Board denied the claim of entitlement to 
service connection for PTSD.  The Veteran appealed the denial 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In a Memorandum Decision issued in March 2005, 
the Court vacated and remanded the Board's decision with 
regard to the VA's duty to notify the Veteran regarding his 
claim pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  The Court's decision was affirmed by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in May 2008.  



In an August 2008 Board decision, the claim was remanded for 
further procedural and evidentiary development.  The VA 
Appeals Management Center (AMC) continued the previous denial 
in a February 2009 supplemental statement of the case (SSOC).  

In April 2009, the Veteran presented sworn testimony during a 
personal hearing in Indianapolis, Indiana which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's VA claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran seeks entitlement to an increased rating for his 
service-connected PTSD; currently evaluated as 30 percent 
disabling.  After having carefully considered the matter, and 
for reasons expressed immediately below, the Board finds that 
the claim on appeal must be remanded for further evidentiary 
development.  

The Veteran was last afforded a VA examination as to his 
service-connected PTSD in December 2001.  The Veteran has 
since contended that his psychological symptomatology has 
significantly worsened.  See, e.g., the April 2009 Board 
hearing transcript, pg. 12.  Accordingly, the Board finds 
that a contemporaneous VA medical examination is warranted.  
See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty 
to assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse]; see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997) [a Veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should contact the Veteran through 
his attorney and request that he 
identify any relevant recent medical 
examination and treatment records 
pertaining to his service-connected 
PTSD.  VBA should take appropriate 
steps to secure current VA treatment 
records as well as any relevant medical 
records identified by the Veteran and 
associate them with the VA claims file.

2.	VBA must schedule the Veteran for a 
psychiatric examination in order to 
determine the severity of his service-
connected PTSD.  The examiner should 
describe the Veteran's symptoms and 
note the impact, if any, of the 
Veteran's PTSD on his social and 
industrial functioning.  A report of 
the examination should be prepared and 
associated with the Veteran's VA claims 
file.  

3.	VBA should then readjudicate the 
Veteran's claim of entitlement to an 
increased disability rating for the 
service-connected PTSD.  If the benefit 
sought on appeal remains denied, VBA 
should provide the Veteran and his 
attorney with a SSOC and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




